On advice of counsel, appellant made "a deal." Appellant alleges counsel advised him if he would plead guilty to a lesser charge, the state would not prosecute on the greater. Appellant also claims his counsel said he would get probation or possibly some "jail time," but no prison time. He took the deal.
Appellant's motion to withdraw his guilty plea raises questions dehors the record. Granting appellant's motion would have removed any question of ineffective counsel and appellant's inducement to plead guilty.
Accordingly, I dissent.